     Case 2:20-cv-01012-KJD-EJY Document 13 Filed 10/14/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   HARRY LEE BOGGS, JR.,                                     Case No. 2:20-cv-01012-KJD-EJY

 4                  Plaintiff
                                                                            ORDER
 5           v.

 6   TROMBAL, et al.,

 7                  Defendants.

 8

 9          This is an action filed pursuant to 42 U.S.C. § 1983. On October 9, 2020, the Court screened

10   Plaintiff’s complaint and permitted claims to proceed against Defendants Neokema and Trombal.

11   (ECF No. 11 at 19). Plaintiff is now required to serve those Defendants with the complaint and the

12   screening order.

13          Accordingly,

14          IT IS HEREBY ORDERED that the Clerk of Court shall issue summonses for Defendants

15   Neokema and Trombal, and deliver the same to the U.S. Marshal for service. The Clerk also shall

16   send sufficient copies of the complaint (ECF No. 12) and the screening order (ECF No. 11) to the

17   U.S. Marshal for service on Defendant(s).

18          IT IS FURTHER ORDERED that the Clerk shall mail to Plaintiff two (2) USM-285 forms.

19   Plaintiff shall have thirty (30) days within which to return the completed USM-285 forms to the

20   U.S. Marshal’s Office with relevant information as to each Defendant on each form. These forms

21   may be mailed to:

22          U.S. Marshal
            Lloyd D. George Federal Courthouse
23          333 Las Vegas Boulevard S.,
            Suite 2058
24          Las Vegas, NV 89101

25          IT IS FURTHER ORDERED that within twenty-one (21) days after Plaintiff receives from

26   the U.S. Marshal a copy of the USM-285 forms showing whether service has been accomplished,

27   Plaintiff must file a notice with the Court identifying which defendant(s) were served and which

28
     Case 2:20-cv-01012-KJD-EJY Document 13 Filed 10/14/20 Page 2 of 2




 1   were not served, if any. If Plaintiff wishes to have service attempted again on an unserved

 2   defendant(s), Plaintiff must file a motion with the Court identifying the unserved defendant(s) and

 3   providing more detailed information regarding the unserved defendant’s name and/or address or

 4   whether service should be attempted in some other manner.

 5          IT IS FURTHER ORDERED that Plaintiff must serve defendant(s) or, if an appearance has

 6   been entered by an attorney for served defendants, their attorney(s), a copy of every pleading, motion

 7   or other document submitted to the Court for consideration.

 8          If Plaintiff electronically files a document with the Court’s electronic-filing system, no

 9   certificate of service is required. Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R.

10   5-1. However, if Plaintiff mails the document to the Court, Plaintiff must include with the

11   original document submitted for filing a certificate stating the date that a true and correct copy of

12   the document was mailed to the defendants or defendants’ attorney. If an attorney has entered a

13   notice of appearance for any defendant, Plaintiff must send service to the attorney named in the

14   notice of appearance at the physical or electronic address stated in the notice.

15          The Court may disregard any document received by a district judge or magistrate judge

16   which has not been filed with the Clerk, and any document received by a district judge, magistrate

17   judge, or the Clerk which fails to include a certificate showing proper service when required.

18          Dated this 14th day of October, 2020

19

20                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     -2-
